DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
A preliminary amendment was done to cancel claims 9-11, 13, 16-17, 29, 31-34, and 37-48. Claims 1-8, 12, 14-15, 18-28, 30, 35-36 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  27-28, 30 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites a method of controlling weeds comprising 'pollinating at least one weed species of interest with pollen of the same species that reduces fitness of 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use language that matches the “means” or “step” for language, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “code for” in claims 1-8, 12, 14-15, 18-25. These claims are not being interpreted under 35 U.S.C. 112 sixth paragraph because there appears to be sufficient structure recited in these claims, thereby not invoking 35 U.S.C. 112 sixth paragraph. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Applicatiion No. 16/304,145. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods for artificially pollinating at least one weed species of interest in order to reduce fitness of that weed species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Yang et al. "Molecular Genetic Analysis of Pollen Irradiation Mutagenesis in Arabidopsis", New Phytologist, XP055615348, 164(2): 279-288, Published Online 10 September 2004.). Yang was cited by applicant in IDS submitted on November 20, 2020. 
Consider Claim 27.
Yang teaches: 
-; 27. (Original) A method of weed control, the method comprising: (Yang: page 279 Summary)
-; (a) determining development of flowers of at least one weed species of interest; and (Yang: page 280 Materials and Methods, specifically Irradiation and Pollination, Open flowers (containing mature pollen) from the irradiated plants were used immediately to pollinate the homozygous multimarker lines. The irradiated plants, with unopened buds, were returned to the glasshouse. Mature pollen produced on subsequent days, which had been irradiated at immature stages, was used for pollination of the same marker lines)
 (Yang: page 281-282 Results Pollen developmental stage and Fertility of pollen from irradiated flowering plants)

Claims 27-28, 30, 35-36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lidor et al. (WIPO WO 2017 /203519 A1, hereby referred to as “Lidor”). For purposes of examination, Examiner cited sections of US Equivalence document US PGPub US 2019/0208790 A1 in order to cite convenient numerical paragraph references.
Consider Claim 27.
Lidor teaches: 
-; 27. (Original) A method of weed control, the method comprising: (Lidor: abstract)
-; (a) determining development of flowers of at least one weed species of interest; and (Lidor: [0122] According to a specific embodiment, the method comprises harvesting pollen from the weed species of interest following treating with the agent that reduces the fitness. [0123] It will be appreciated that the pollen may be first harvested and then treated with the agent (e.g., radiation) that reduces the fitness of the weed species of interest.)
-; (b) artificially pollinating at flowering said flowers of said at least one weed species of interest with pollen that reduces fitness of said at least one weed species of interest. (Lidor: [0123] It will be appreciated that the pollen may be first harvested and then treated with the agent (e.g., radiation) that reduces the fitness of the weed species of interest. [0132] Still alternatively or additionally, the weed may be selected producing pollen that reduces fitness of the weed species of interest by way of subjecting it to a mutagenizing agent and if needed further steps of breeding.)

28. (Currently Amended) Lidor teaches: The method of claim 27, wherein said pollinating said flowers is at stigma receptive stage or at anthesis. (Lidor: [0350] The concentration of a pollen growth stimulating compound in a formulation may vary according to particular compositions and applications. [0356] As used herein "artificial pollination" is the application, by hand or dedicated machinery, of fertile stigmas with the pollen from plants with desired characteristics, as described herein. [0357] Artificial pollination in the field can be achieved by pollen spraying, spreading, dispersing or any other method.)

29. (Cancelled).

30. (Currently Amended) Lidor teaches: The method of claim 27, wherein said determining development of flowers comprises determining pre-flowering, determining development of inflorescence meristem, determining anthesis, identification of female structures and/or identification of male structures. (Lidor: [0358] Example 2 below (which is hereby incorporated into this section in its entirety) describes a number of embodiments for artificial pollination by hand, including: [0359] (i) Direct application using paper bags; [0360] (ii) Simple pollen dispersal above the female inflorescence (single application of total amount); or [0361] (iii) Continuous pollen spraying above the female inflorescence. [0379]-[0380], Examples 1-2)

31-34. (Cancelled).

(Lidor: [0284]-[0285], Methods for qualifying efficacy and detecting sequence alteration are well known in the art and include, but not limited to, DNA sequencing, electrophoresis, an enzyme-based mismatch detection assay and a hybridization assay such as PCR, RTPCR, RNase protection, in-situ hybridization, primer extension, Southern blot, Northern Blot and dot blot analysis. Sequence alterations in a specific gene can also be determined at the protein level using e.g. chromatography, electrophoretic methods, immune-detection assays such as ELISA and western blot analysis and immunohistochemistry.)

36. (Currently Amended) Lidor teaches: The method of claim 27, wherein said determining comprises digital imaging or spectral determination. (Lidor: [0284]-[0285], Methods for qualifying efficacy and detecting sequence alteration are well known in the art and include, but not limited to, DNA sequencing, electrophoresis, an enzyme-based mismatch detection assay and a hybridization assay such as PCR, RTPCR, RNase protection, in-situ hybridization, primer extension, Southern blot, Northern Blot and dot blot analysis. Sequence alterations in a specific gene can also be determined at the protein level using e.g. chromatography, electrophoretic methods, immune-detection assays such as ELISA and western blot analysis and immunohistochemistry.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art 

Claims 1-8, 12, 14-15, and 18-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiepe et al. (WIPO Publication WO 2017 /194399 A1), hereby referred to as “”, in view of Yang et al. (Yang et al. "Molecular Genetic Analysis of Pollen Irradiation Mutagenesis in Arabidopsis", New Phytologist, XP055615348, 164(2): 279-288, Published Online 10 September 2004.). Yang was cited by applicant in IDS submitted on November 20, 2020. 

Consider Claims 1, 25 and 26. 
Kiepe teaches: 
-; 1. A system for reducing fitness of at least one weed species of interest, comprising: / 25. A system for training at least one classifier for reducing fitness of at least one weed species of interest, comprising: / 26. A method of reducing fitness of at least one weed species of interest, comprising:  (Kiepe abstract, A method for identifying of a type of weed in a natural environment may be provided. The method comprises receiving a digital image of the weed in an early growth stage together with related metadata, contouring areas of leaves and determining whether the weed is a monocotyledon or a dicotyledon. Furthermore, the method comprises determining a growth stage and determining the type of weed identified by a weed name and a probability of the correctness of the determination using at least one out of a plurality of the received metadata and a plurality of metadata determined during the contouring, during the determining whether the weed is a monocotyledon or a dicotyledon, and during the determination of the growth stage of the weeds as input parameters to a set of classifiers using a storage comprising names of types of weeds together with a plurality of sets of metadata per weed type. [0070]-[0073], Figures 7-8)
(Kiepe: [0036], [0081]-[0083], [0087]-[0088], Figures 7-8)
-; 1. code for inputting into at least one classifier, at least one image captured by at least one imaging sensor, the at least one image depicting at least one weed species of interest; / 25. code for accessing a training dataset comprising a plurality of images of respective at least one weed species of interest captured by at least one imaging sensor / 26. inputting into at least one classifier, at least one image captured by at least one imaging sensor, the at least one image depicting at least one weed species of interest;  (Kiepe: [0041] The term 'identifying', in particular 'identifying a type of weed' or 'recognizing a type of weed' or also 'determining' may denote an automated machine-based determination or recognition process for an identification of a specific type of weed starting from a received digital image from a digital camera, pre-processing of the digital image, deriving metadata during the processing of the digital image and use these by, e.g., neural network based classifiers for a probability based analysis of the image data, and finally an identification of one or more type(s) of weed. [0048]-[0053])
-; 1. code for computing by the at least one classifier, an indication of likelihood of the at least one weed being at a state suitable for identification at a certain time interval, / 26.computing by the at least one classifier, an indication of likelihood of the at least one weed being at a state suitable for identification of the at least one weed species of interest at a certain time interval,  (Kiepe: [0047] The term 'RGB color model' may denote the well-known additive color model in which red, green, and blue lights are added together in various ways to reproduce a broad array of colors. The name of the model comes from the initials of the three additive primary colors, red, green, and blue. The main purpose of the RGB color model is for the sensing, representation, and display of images in electronic systems, such as televisions and computers, though it has also been used in conventional photography. [0048] The term 'classifier' or 'classifier correlation function', and in particular 'trained classifier correlation function' may denote one or more mathematical functions allowing to measure a similarity of features between one or more sections of a captured image and a set of reference image data by which the classifiers may have been trained.)
-; 1. wherein the at least one classifier is trained on a training dataset comprising a plurality of images of respective at least one weed species of interest captured by the at least one imaging sensor and associated indication of a time interval of when the respective at least one weed species of interest is at the target growth state suitable for identification relative to the time of capture of the respective image; / 26.wherein the at least one classifier is trained on a training dataset comprising a plurality of images of respective at least one weed species of interest captured by the at least one imaging sensor and associated indication of a time interval of when the respective at least one weed species of interest is at the target growth state suitable for identification relative to the time of capture of the respective image; / 25. and associated indication of a time interval of when the respective at least one weed species of interest is at a target growth state suitable for identification thereof relative to the time of capture of the respective image; (Kiepe: [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. The abbreviation BBCH stands officially for "Biologische Bundesanstalt, Bundessortenamt und CHemische Industrie" and describes phenological growth stages of a plant. The code goes from 00 to 99. A BBCH code of 10 to 19 represents different early development stadiums of leaves. The principal growth stage 2 includes BBCH codes 20 to 29 and is about formation of side 15 shoots/tillering. The principal growth stage 3 (BBCH codes 30 to 39) comprises stem elongation/shoot development (main shoot). Thus, focusing on weed with BBCH codes between 10 and 39 may represent a good focus on weed in an early growth stage., [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)
-; 1. and code for generating according to the indication of likelihood and the certain time interval, instructions for execution by a weed controller of the at least one weed species of interest that reduces fitness of the at least one weed species of interest. / 26.and generating according to the indication of likelihood and the certain time interval, instructions for execution by a weed controller of the at least one weed species of interest with pollen that reduces fitness of the at least one weed species of interest. / 25. and code for training at least one classifier according to the training dataset, for computing an indicative of likelihood of a target at least one weed being at a target (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8)
Kiepe does not teach: 
-; an indication of likelihood of the at least one weed being at a state suitable for artificial pollination of flowers of the at least one weed species of interest at a certain time interval, 
-; artificial pollination of flowers
-; instructions for execution by pollination controller of a pollinator device for artificially pollinating flowers of the at least one weed species of interest with pollen that reduces fitness of the at least one weed species of interest
Yang teaches: 
(Yang: page 279 Summary)
-; 26. inputting into at least one classifier, at least one image captured by at least one imaging sensor, the at least one image depicting at least one weed species of interest;  (Yang: page 280 Materials and Methods, specifically Irradiation and Pollination, Open flowers (containing mature pollen) from the irradiated plants were used immediately to pollinate the homozygous multimarker lines. The irradiated plants, with unopened buds, were returned to the glasshouse. Mature pollen produced on subsequent days, which had been irradiated at immature stages, was used for pollination of the same marker lines)
-; 26.computing by the at least one classifier, an indication of likelihood of the at least one weed being at a target growth state suitable for artificial pollination of flowers of the at least one weed species of interest at a certain time interval, / 25. for accessing a training dataset comprising a plurality of images of respective at least one weed species of interest captured by at least one imaging sensor (Yang: page 281-282 Results Pollen developmental stage and Fertility of pollen from irradiated flowering plants)
-; 26.wherein the at least one classifier is trained on a training dataset comprising a plurality of images of respective at least one weed species of interest captured by the at least one imaging sensor and associated indication of a time interval of when the respective at least one weed species of interest is at the target growth state suitable for artificial pollination of flowers thereof relative to the time of capture of the respective image; / 25. and associated indication of a time interval of when the respective at least one weed species of interest is at a target growth state suitable for artificial pollination (Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)
-; 26.and generating according to the indication of likelihood and the certain time interval, instructions for execution by pollination controller of a pollinator device for artificially pollinating flowers of the at least one weed species of interest with pollen that reduces fitness of the at least one weed species of interest. / 25. and training at least one classifier according to the training dataset, for computing an indicative of likelihood of a target at least one weed being at a target growth state suitable for artificial pollination of flowers of the at least one weed species of interest at a certain time interval according to at least one target image captured by at least one imaging sensor. (Yang: page 281-282, Identification of marker locus mutations in the
M1 generation When the recessive marker lines were fertilized with normal wild-type pollen, all of the M 1 progeny were heterozygotes and showed the wild-type traits of the pollen donor. After pollination of the recessive multiple marker lines with irradiated wild-type pollen, the majority of the M 1 progeny were also phenotypically wild type. Fig. 2 Germination of M1 seeds generated by fertilization of Ler marker line N240. Fig. 3 Percentage of sterile plants in the M1 population generated by fertilization of Ler marker line N240 (Ler-/u ms1ttg; female) with Ler pollen irradiated at different developmental stages, page 289 These marker locus deletion mutants could not be maintained and may be the result of large chromosomal deletions that affect development of gametophytes, causing gametophytic lethality.)
It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify Kiepe’s method and system for automated weed classification to further incorporate in Yang’s algorithm for weed reduction, as they are both directed towards improvements in agricultural technology automated classifiers. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Kiepe’s automated image-based weed classifier of early growth stages to reduce viability leveraging genetic-based technology to reduce the overall fitness and thrivability of the weed. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Kiepe for classification of early growth stages for weed detection and removal, while the teaching of Yang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of leveraging genetic-based 

2. (Original) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the target growth state suitable for artificial pollination of flowers of the at least one weed species of interest comprises flowering of the at least one weed species of interest. (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

3. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the certain time interval is a future time interval relative to the time at which the at least one image is captured. (Kiepe: [0031] According to a further advantageous embodiment of the method, the received metadata may comprise at least one out of the group comprising global positioning system data (GPS) values of a capturing location of the digital image - in particular for identifying 40 a country or region - a calendar date - in particular for an identification of a season and potentially related weather data - topography data related to the global positioning data system data values - in particular an identification of the height above sea level and or geological data - acceleration data of a capturing device during a moment of capturing the digital image, a tilt angle of the capturing device during capturing the digital image, and the camera type the digital image was captured with. Some of these metadata may be received together with the digital image from, e.g., a smartphone or alternatively from one or more databases from a server. They may also be received for another computing system, e.g., a cloud computing center providing weather data or topology data based in GPS and date/time data. [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)

4. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the certain time interval denotes a current time. (Kiepe: [0031] According to a further advantageous embodiment of the method, the received metadata may comprise at least one out of the group comprising global positioning system data (GPS) values of a capturing location of the digital image - in particular for identifying 40 a country or region - a calendar date - in particular for an identification of a season and potentially related weather data - topography data related to the global positioning data system data values - in particular an identification of the height above sea level and or geological data - acceleration data of a capturing device during a moment of capturing the digital image, a tilt angle of the capturing device during capturing the digital image, and the camera type the digital image was captured with. Some of these metadata may be received together with the digital image from, e.g., a smartphone or alternatively from one or more databases from a server. They may also be received for another computing system, e.g., a cloud computing center providing weather data or topology data based in GPS and date/time data. [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)

5. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the at least one image captured by at least one imaging sensor depicts the at least one weed species of interest at a growth stage prior the start of flowering. (Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Kiepe: [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. The abbreviation BBCH stands officially for "Biologische Bundesanstalt, Bundessortenamt und CHemische Industrie" and describes phenological growth stages of a plant. The code goes from 00 to 99. A BBCH code of 10 to 19 represents different early development stadiums of leaves. The principal growth stage 2 includes BBCH codes 20 to 29 and is about formation of side 15 shoots/tillering. The principal growth stage 3 (BBCH codes 30 to 39) comprises stem elongation/shoot development (main shoot). Thus, focusing on weed with BBCH codes between 10 and 39 may represent a good focus on weed in an early growth stage., [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)

6. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, further comprising code for execution of the generated instructions for artificially pollinating flowers of the at least one weed species of interest with pollen that reduces fitness of the at least one weed species of interest. (Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Kiepe: [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. The abbreviation BBCH stands officially for "Biologische Bundesanstalt, Bundessortenamt und CHemische Industrie" and describes phenological growth stages of a plant. The code goes from 00 to 99. A BBCH code of 10 to 19 represents different early development stadiums of leaves. The principal growth stage 2 includes BBCH codes 20 to 29 and is about formation of side 15 shoots/tillering. The principal growth stage 3 (BBCH codes 30 to 39) comprises stem elongation/shoot development (main shoot). Thus, focusing on weed with BBCH codes between 10 and 39 may represent a good focus on weed in an early growth stage., [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)

7. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the instructions for execution by pollination controller are computed by at least one classifier according to the training dataset that further includes, in association with each of the plurality of images, respective instructions for execution by pollination controller of a pollinator device for artificially pollinating flowers of the at least one weed species of interest with pollen that reduces fitness of the at least one weed species of interest. (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

8. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the at least one image sensor is coupled to a first machinery navigating over the field, and the instructions for execution comprise code instruction for automated execution by the pollination controller of the pollinator device coupled to a second machinery navigating over the field, wherein the at least one image is iteratively acquired by the at least one sensor and the pollination controller of the pollinator device iteratively executes the code instructions as the  (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

9-11. (Cancelled).

12. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the at least one image sensor is captured during a first time interval, and the instructions for execution comprise code instruction for automated execution by the pollination controller of the pollinator are executed at a second time interval spaced apart in time after the first time interval, wherein the second time interval is according to the certain time interval computed by the classifier. (Kiepe: [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. The abbreviation BBCH stands officially for "Biologische Bundesanstalt, Bundessortenamt und CHemische Industrie" and describes phenological growth stages of a plant. The code goes from 00 to 99. A BBCH code of 10 to 19 represents different early development stadiums of leaves. The principal growth stage 2 includes BBCH codes 20 to 29 and is about formation of side 15 shoots/tillering. The principal growth stage 3 (BBCH codes 30 to 39) comprises stem elongation/shoot development (main shoot). Thus, focusing on weed with BBCH codes between 10 and 39 may represent a good focus on weed in an early growth stage., [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

13. (Cancelled).

14. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the at least one classifier further computes for the at least one image, a classification indication of at least one of a female of the at least one weed species of interest, or a male of the at least one weed species of interest, wherein the instructions for artificially pollinating flowers are generating according to the classification indication, and wherein images of the training set respectively include a classification indication of a female of the at least one weed  (Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Kiepe: [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. The abbreviation BBCH stands officially for "Biologische Bundesanstalt, Bundessortenamt und CHemische Industrie" and describes phenological growth stages of a plant. The code goes from 00 to 99. A BBCH code of 10 to 19 represents different early development stadiums of leaves. The principal growth stage 2 includes BBCH codes 20 to 29 and is about formation of side 15 shoots/tillering. The principal growth stage 3 (BBCH codes 30 to 39) comprises stem elongation/shoot development (main shoot). Thus, focusing on weed with BBCH codes between 10 and 39 may represent a good focus on weed in an early growth stage., [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)

 (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

16-17. (Cancelled).

18. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the instructions are generated in real time according to a real time location of the pollination device outputted by a geographical location sensor that senses the location of the pollination device. (Kiepe: [0031] According to a further advantageous embodiment of the method, the received metadata may comprise at least one out of the group comprising global positioning system data (GPS) values of a capturing location of the digital image - in particular for identifying 40 a country or region - a calendar date - in particular for an identification of a season and potentially related weather data - topography data related to the global positioning data system data values - in particular an identification of the height above sea level and or geological data - acceleration data of a capturing device during a moment of capturing the digital image, a tilt angle of the capturing device during capturing the digital image, and the camera type the digital image was captured with. Some of these metadata may be received together with the digital image from, e.g., a smartphone or alternatively from one or more databases from a server. They may also be received for another computing system, e.g., a cloud computing center providing weather data or topology data based in GPS and date/time data. [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year.)

19. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the instructions are generated in real time according to at least one environmental condition parameter outputted by at least one environmental condition sensor that senses the environmental condition in proximity to the at least one weed species of interest, wherein the instructions are generated according to a predicted dispersion pattern of the applied pollen according to the at least one environmental condition parameter. (Kiepe: [0031] According to a further advantageous embodiment of the method, the received metadata may comprise at least one out of the group comprising global positioning system data (GPS) values of a capturing location of the digital image - in particular for identifying 40 a country or region - a calendar date - in particular for an identification of a season and potentially related weather data - topography data related to the global positioning data system data values - in particular an identification of the height above sea level and or geological data - acceleration data of a capturing device during a moment of capturing the digital image, a tilt angle of the capturing device during capturing the digital image, and the camera type the digital image was captured with. Some of these metadata may be received together with the digital image from, e.g., a smartphone or alternatively from one or more databases from a server. They may also be received for another computing system, e.g., a cloud computing center providing weather data or topology data based in GPS and date/time data. [0044] The term 'early growth stage' may denote a stage of a plant in which the plant, in particular the weed, may not have grown to an adult stage. Very early growth stages may be difficult to recognize anyway. It has been shown that the usage of the 'BBCH code' may be useful when describing growth stages of plants, e.g., weed. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0066]-[0067])

20. (Currently Amended) The combination of Kiepe and Yang teaches: The system of claim 1, wherein the at least one imaging sensor is selected from the group consisting of: a reflectance sensor that captures light applied by a light source reflected from the at least one weed species  (Kiepe: [0031] According to a further advantageous embodiment of the method, the received metadata may comprise at least one out of the group comprising global positioning system data (GPS) values of a capturing location of the digital image - in particular for identifying 40 a country or region - a calendar date - in particular for an identification of a season and potentially related weather data - topography data related to the global positioning data system data values - in particular an identification of the height above sea level and or geological data - acceleration data of a capturing device during a moment of capturing the digital image, a tilt angle of the capturing device during capturing the digital image, and the camera type the digital image was captured with. Some of these metadata may be received together with the digital image from, e.g., a smartphone or alternatively from one or more databases from a server. They may also be received for another computing system, e.g., a cloud computing center providing weather data or topology data based in GPS and date/time data. [0066] Fig. 4a, 4b, 4c show the process of contouring. Fig. 4a shows a projection of a weed leaf 402 on an image sensor 203 and/or a respective matrix of pixels. Each small square 403 may represent one pixel. A skilled person will acknowledge that, for the purpose of explanation, a very coarse-grained matrix is used here. Typically, the camera may have a resolution of several million pixels. Fig. 4b shows the result of a digitization. Now, the smooth edges of the leaf 402 are gone and the original analog shape is digitized (404). In a next step - Fig. 4c - the contour of the potential leaf may be extracted or isolated from the digital image. Everything inside the contour 406 may be counted as a leaf or weed pixel. [0067] Fig. 5a shows details of the determination process whether a certain pixel may belong to a weed leaf or not. In the simplest case, the color value of a simple pixel pi 502 is used as determination criterion.)

21. (Currently Amended) The system of claim 1, wherein the pollinator device comprises a sprayer located at a predefined height above the ground, and above crops growing in the field where the at least one weed species of interest is growing.

22. (Currently Amended) The system of claim 1, wherein the pollinator device is coupled to an aerial based machinery selected from the group consisting of: an unmanned aerial vehicle (UAV), a remote-piloted vehicle (RPV), a drone, a specialized robot, a robot bee, a robobee, and a robo-bee. (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

23. (Currently Amended) The system of claim 1, wherein the pollinator device comprises a mechanism to attract bees, and couple the pollen to the bees for administration to the flower of the at least one weed species of interest. (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

24. (Currently Amended) The system of claim 1, wherein the instructions are generated according to a supplemental data profile including multiple supplemental data parameters indicative of the environment of the weed and/or details of the pollination to be applied and/or hardware of the pollinator device. (Kiepe: [0050] Several types of classifiers are known and may be used for the inventive concept. Abstractly, a classifier - e.g., implemented as an algorithm - maps input data to a predefined category. Classifiers are typically used in machine learning. They are trained using a defined set of training data which shall generate a known outcome, representing a sort of supervised learning. [0054] The term 'weed probability map' may denote a geo-based map denoting probabilities for finding a weed at an geographical position determined by geo-coordinates on the earth's surface and related altitude values combined with seasonal data as well as historic data about times and intensity of having found a specific weed at the location in question. Thus, in simple words, the weed probability map may be instrumental in answering the question: How probable is it to find a specific type of weed at a given location at a given time in the year. [0070]-[0073], Figures 7-8; Yang: page 281-282, Results: Pollen development stage Cell differentiation and dehiscence events in the anthers occur in a chronological order, with the development from pollen mother cell (PMC) to mature pollen taking approx. 6 d (Table 1). The pollen development stage for irradiation was designated in relation to the number of days required for anther development to proceed to dehiscence. Day-0 represented fully open flowers with mature pollen that was irradiated and immediately used for pollination onto multi-marker lines. Day-6 equated to the pollen mother cell (PMC) stage (Table 1), which took a further 6 d for anther dehiscence to occur. Flowering proceeded normally when low irradiation doses were used and plants continued flower development after irradiation. Fertility of pollen from irradiated flowering plants The fertility of irradiated pollen was determined by comparing seed set after pollination of untreated male sterile plants (female) crossed with irradiated pollen, with that of untreated pollen. Comparisons between the effects of irradiation on pollen from the two ecotypes)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

February 4, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662